Case: 19-10498     Document: 00515616432          Page: 1    Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 26, 2020
                                   No. 19-10498
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Corey Jevon Bell,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:15-CR-498


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          The Government appeals an order suppressing evidence that law
   enforcement officers collected from a house associated with Defendant Cory
   Jevon Bell pursuant to a search warrant. We conclude that the good-faith
   exception to the exclusionary rule applies, VACATE the district court’s
   order, and REMAND for further proceedings consistent with this opinion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10498      Document: 00515616432           Page: 2   Date Filed: 10/26/2020




                                     No. 19-10498


                                I.     Background
          This case concerns a warrant obtained in a state court by the Dallas
   Police Department of a residence located on West Laureland Road (the
   “Residence”) following a series of drug transactions between an undercover
   officer and Bell over the course of four months in 2015. Bell’s motion to
   suppress relied entirely on the claim that the affidavit filed to obtain the
   warrant lacked sufficient facts and was “bare bones.”
          Detective Dustin Kelly provided the affidavit at issue. Detective
   Kelly’s affidavit first noted that, based on his training and experience, drug
   traffickers often keep drugs and other contraband in their homes. Detective
   Kelly’s affidavit then provided a series of direct observations concerning the
   officers’ investigation of Bell. The affidavit noted that, while operating
   undercover, Detective Kelly had bought methamphetamine from Bell on
   three occasions. The first time, Bell arrived in a silver car. The second time,
   Bell arrived in a maroon car. After the second transaction, Detective Kelly
   examined Bell’s arrest records, travelled to Bell’s last known address
   identified by those records—the Residence—and saw both the silver car and
   the maroon car parked out front. Prior to calling Bell for the third (and final)
   transaction, Detective Kelly directed other undercover detectives to stake
   out the Residence. Before the transaction, those detectives saw Bell pull up
   in the maroon car, park, and enter the house. About an hour later, Detective
   Kelly called Bell to initiate the transaction, and the undercover detectives saw
   Bell leave the Residence, get into the silver car, and drive directly to the
   meeting with Detective Kelly. At that meeting, Bell sold Detective Kelly
   methamphetamine. Bell was arrested shortly thereafter.
          On the basis of Detective Kelly’s affidavit, the state court issued a
   search warrant. Law enforcement officers then searched the Residence,
   finding a shotgun, cocaine, and methamphetamine, as well as scales and drug-




                                          2
Case: 19-10498         Document: 00515616432                Page: 3        Date Filed: 10/26/2020




                                            No. 19-10498


   packing materials. Bell was ultimately charged with various drug and firearm
   offenses in federal district court.
           Shortly before trial was set to begin, Bell moved to suppress evidence
   collected during the search of the Residence. The district court granted
   Bell’s motion, announcing its decision first from the bench (with
   accompanying minutes on the electronic docket) and later in a written order.
   The Government timely appealed.1
                       II.      Jurisdiction & Standard of Review
           The district court had jurisdiction under 18 U.S.C. § 3231. As
   required for an interlocutory appeal of an order suppressing evidence, the
   Government filed a notice of appeal and a certification from the United States
   Attorney representing that the appeal was not taken for purpose of delay and
   that the evidence was substantial proof of a fact material to the proceedings.
   18 U.S.C. § 3731. We therefore have jurisdiction to review the district
   court’s order.
           In considering a district court’s ruling on a motion to suppress, we
   review the court’s factual findings for clear error and its legal conclusions de
   novo. United States v. Moore, 805 F.3d 590, 593 (5th Cir. 2015). We consider




           1
               The Government filed its notice of appeal within 30 days of the district court’s
   announcement from the bench that it was “going to grant” Bell’s motion and the
   accompanying minutes indicating that the motion was “GRANTED” and that an order
   was “forthcoming,” but before that order was actually handed down. Although it preceded
   the district court’s written opinion, the Government’s appeal was not premature: Federal
   Rule of Appellate Procedure 4(b)(2) tells us to treat a notice of appeal filed after the district
   court announces an order but before that order is entered (like the notice of appeal here) as
   if it was filed on the date the order was actually entered. Cf. United States v. Vasquez, 121 F.
   App’x 17, 18 (5th Cir. 2004) (per curiam) (reasoning that a notice of appeal may be filed
   before entry of an order if the district court has already announced its decision).




                                                  3
Case: 19-10498      Document: 00515616432                Page: 4   Date Filed: 10/26/2020




                                          No. 19-10498


   the evidence in the light most favorable to the prevailing party below, here,
   Bell. Id.
                                   III.      Discussion
          Among other protections, the Fourth Amendment requires that all
   warrants be supported by probable cause. See U.S. Const. amend. IV.
   Evidence collected in violation of that requirement is typically subject to the
   exclusionary rule and may be suppressed to deter future law enforcement
   misconduct. See United States v. Ganzer, 922 F.3d 579, 584 (5th Cir.), cert.
   denied, 140 S. Ct. 276 (2019) (mem.). But application of the exclusionary rule
   is not “automatic”; in the warrant context, for example, evidence collected
   pursuant to a legally deficient warrant may nonetheless be permitted if
   officers relied on that warrant in objective good faith. Id. at 584–85
   (summarizing the Supreme Court’s recognition of the “good-faith”
   exception in United States v. Leon, 468 U.S. 897, 919–20 (1984)). Moreover,
   we typically conclude that officers did so unless, as relevant here, the affidavit
   they submitted to get the warrant is so “bare bones” that the court issuing
   the warrant could not reasonably find probable cause. See Leon, 468 U.S. at
   915–16; United States v. Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992). If a
   court concludes that the good-faith exception applies, then suppression is
   inappropriate and it is unnecessary to examine whether probable cause
   supports the warrant. Moore, 805 F.3d at 593.
          The district court here identified several circumstances in which the
   good-faith exception does not apply, but ultimately held that the affidavit was
   “bare bones,” concluding that “the officer relied on an affidavit ‘so lacking
   in indicia of probable cause as to render official belief in its existence entirely
   unreasonable.’” See United States v. Brown, 567 F. App’x 272, 281 (5th Cir.
   2014) (quoting Leon, 468 U.S. at 923). Because application of the good-faith
   exception    constitutes    a   legal      question    concerning   the   objective




                                               4
Case: 19-10498      Document: 00515616432          Page: 5   Date Filed: 10/26/2020




                                    No. 19-10498


   reasonableness of the officers’ reliance on the warrant (which, as the district
   court noted, does not require any factual findings), we review the district
   court’s decision de novo. See Satterwhite, 980 F.2d at 321.
          We conclude that the evidence supports only one conclusion: that the
   officers relied in good faith on the warrant issued by the state court. The
   primary issue in this case is the nexus requirement: whether the warrant was
   supported by facts suggesting that there would be drugs or other contraband
   in the Residence. See generally United States v. Freeman, 685 F.2d 942, 949
   (5th Cir. 1982) (discussing the nexus requirement).            Either “direct
   observation” or “normal inferences” can support such a connection. Id.
   But, under the good-faith exception, we do not assess whether there
   definitively was such a nexus—we instead consider whether officers
   objectively could reasonably believe that there was. See Satterwhite, 980 F.2d
   at 320. The question here is therefore: did the officers provide enough
   observations and inferences indicating contraband was likely to be found at
   the Residence that they could reasonably believe the state court’s probable
   cause determination?
          The answer is “yes.” The affidavit noted that Bell had sold drugs to
   an undercover officer on three occasions. It identified that Bell drove two
   cars as he went about those sales—both of which were later seen outside the
   Residence. It noted that, according to arrest records, the Residence was
   Bell’s last known address. Perhaps most significantly, it stated that Bell
   proceeded directly from the Residence to a drug sale after he was called to
   arrange a transaction. These observations were coupled with inferences,
   drawn from Detective Kelly’s training and experience, that individuals
   involved in the drug trade often keep contraband in their residences. Given
   these observations and inferences, the state court could reasonably conclude




                                          5
Case: 19-10498         Document: 00515616432              Page: 6       Date Filed: 10/26/2020




                                          No. 19-10498


   that there were likely drugs and other contraband at the Residence. 2 The
   officers could therefore rely on the warrant they received in good faith.
           We note that the various connections between Bell’s activity and the
   Residence distinguish this case from Brown, 567 F. App’x at 272, which the
   district court relied on in its suppression order. In Brown, the affidavit
   contained no evidence linking the defendant’s drug trafficking to his home,
   only a bare statement indicating that officers “believed” that there were
   drugs there. Id. at 282–83. As we have discussed, there was considerably
   more to suggest that Bell kept drugs in the Residence—including direct
   observations that Bell travelled directly from the house to a drug sale, as well
   as inferences that Bell, like other drug traffickers, was likely to have
   contraband in his residence. Indeed, in cases running the gamut from large
   conspiracies to small-quantity user-level deals, we have consistently
   concluded that such a combination of observations connecting a defendant’s
   drug trafficking to a particular location and inferences regarding the
   tendencies of drug traffickers to keep contraband in their residences makes
   an affidavit more than “bare bones.”             See, e.g., United States v. Fields, 380
   F. App’x 400, 403–04 (5th Cir. 2010) (per curiam); United States v. Gildon,
   340 F. App’x 956, 957 (5th Cir. 2009) (per curiam); United States v. Pofahl,
   990 F.2d 1456, 1477 (5th Cir. 1993); United States v. Kleinebreil, 966 F.2d 945,


           2
              Just a few years before the events in this case, we concluded that materially
   identical facts established probable cause. In United States v. Aguirre, 664 F.3d 606, 610–
   11 (5th Cir. 2011), we held that a set of officers had probable cause to search a mobile home
   because they had just arrested a resident of the home directly after the resident left the
   home, had found drugs in the resident’s possession, had evidence that the resident had
   previously sold drugs to an informant, and had training and experience suggesting that drug
   dealers often keep assets and drug paraphernalia at their residences. Bell’s attempts to
   distinguish Aguirre are unavailing—our probable cause reasoning in that case remains good
   law and supports application of the good-faith exception here.




                                                6
Case: 19-10498        Document: 00515616432               Page: 7      Date Filed: 10/26/2020




                                           No. 19-10498


   949 (5th Cir. 1992). Like the affidavits in those cases, the affidavit at issue
   here provided enough facts that officers could rely in good faith on the state
   court’s probable cause determination.3
                                     IV.      Conclusion
           The affidavit provided to the state court contained sufficient facts
   connecting Bell to the Residence for officers to rely on the warrant that court
   issued in good faith. The district court’s order suppressing evidence from
   the search of the Residence is therefore VACATED, and the matter is
   REMANDED for further proceedings consistent with this opinion.




           3
             Bell also suggests that we should not apply the good-faith exception because, he
   asserts, the affidavit deliberately omitted facts suggesting that Bell did not directly sell
   drugs at the Residence and that Bell may have resided at a different address. Those
   arguments fail. The allegedly omitted facts can be easily inferred from the affidavit, which
   said nothing about any drug sale at the Residence and merely identified that Bell’s arrest
   records indicated that the Residence was his last known address. Those facts also do not
   undermine the affidavit’s various observations directly tying Bell to the Residence;
   whatever other addresses he was associated with, the affidavit provided firm footing to
   conclude that he was at the Residence immediately prior to at least one drug transaction.




                                                7